     Case 2:19-cv-07826 Document 1 Filed 09/10/19 Page 1 of 11 Page ID #:1




 1   Peter E. Perkowski (SBN 199491)
     peter@perkowskilegal.com
 2   PERKOWSKI LEGAL, PC
     445 S. Figueroa Street
 3   Suite 3100
     Los Angeles, California 90071
 4   Telephone: (213) 426-2137
 5   Attorneys for Plaintiff
     MICHAEL GRECCO PRODUCTIONS, INC.
 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     MICHAEL GRECCO PRODUCTIONS, Case No. 2:19-cv-7826
11   INC.,
                                 COMPLAINT
12           Plaintiff,
13   v.                          Jury Trial Demanded
14   NEW YORK MEDIA, LLC, and DOES
     1 through 10,
15
                     Defendants.
16

17

18         Plaintiff Michael Grecco Productions, Inc., for its Complaint against defendant
19   New York Media, LLC, alleges as follows:
20         1.        This is an action for copyright infringement brought by plaintiff, the
21   holder of all copyrights to the photographs described below, against all defendants
22   for uses of plaintiff’s photograph without authorization or permission.
23                                 JURISDICTION AND VENUE
24         2.        This is an action for injunctive relief, statutory damages, monetary
25   damages, and other relief under the copyright law of the United States.
26         3.        This action arises under the Copyright Act of 1976, Title 17 U.S.C.
27   § 101 et seq.
28
                                                   1

                                              COMPLAINT
     Case 2:19-cv-07826 Document 1 Filed 09/10/19 Page 2 of 11 Page ID #:2




 1         4.     This Court has jurisdiction over the subject matter of this action under
 2   28 U.S.C. § 1331 (federal question) and § 1338 (copyright).
 3         5.     This Court has personal jurisdiction over defendant New York Media
 4   because it has a principal places of business in this judicial district, is doing business
 5   in the State of California and in this judicial district, and has caused injury to plaintiff
 6   and his intellectual property within the State of California and in this judicial district.
 7         6.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) or
 8   § 1391(b)(2), as well as 28 U.S.C. § 1400(a).
 9                                           PARTIES
10         7.     Plaintiff Michael Grecco Productions is a corporation organized and
11   existing under the laws of the State of California with its principal place of business
12   in Santa Monica, in Los Angeles County.
13         8.     Defendant New York Media is, according to documents on file with the
14   California Secretary of State, an entity organized and existing under the laws of the
15   State of Delaware with its principal place of business in New York.
16         9.     According to documents on file with the California Secretary of State,
17   New York Media is authorized to do business in the state of California and has a
18   primary office located in Santa Monica.
19         10.    New York Media is a media enterprise that publishes New York
20   magazine and NYmag.com, as well as online publications Vulture, The Cut, Grub
21   Street, Intelligencer, and The Strategist. The magazine and websites feature articles
22   on entertainment, brands, sports, culture, and other topics. New York magazine
23   maintains a verified circulation of over 400,000 subscriptions and 14 million users
24   visit the websites each month.
25         11.    Defendants DOES 1 through 10 are other parties not yet identified who
26   have infringed plaintiff’s copyrights, have contributed to the infringement of
27   plaintiff’s copyrights, or have engaged in one or more of the wrongful practices
28   alleged in this Complaint. The true names of defendants DOES 1 through 10 are
                                                  2

                                             COMPLAINT
     Case 2:19-cv-07826 Document 1 Filed 09/10/19 Page 3 of 11 Page ID #:3




 1   currently unknown to plaintiff, which therefore sues them by fictitious names and
 2   will seek leave to amend this Complaint to show their true names and capacities
 3   when that has been ascertained.
 4          12.     Plaintiff is informed and believes and on that basis alleges that at all
 5   relevant times each of the defendants was the agent, affiliate, officer, director,
 6   manager, principal, alter ego, and/or employee of the remaining defendants and was
 7   at all times acting within the scope of such relationship, or actively participated in or
 8   subsequently ratified and adopted each of the acts alleged, with full knowledge of all
 9   the facts and circumstances, including but not limited to, full knowledge of each and
10   every violation of plaintiff’s rights and damages to plaintiff proximately caused by
11   such violation.
12                                   BACKGROUND FACTS
13          13.     In the marketplace, celebrity photos carry tremendous value. Plaintiff
14   has licensed individual images of celebrities to major content outlets for sometimes
15   tens of thousands of dollars. Plaintiff’s business is to provide such images, on an
16   exclusive or non-exclusive basis, to major media publications and other entities that
17   need imagery to accompany written content. Celebrity content, celebrity gossip, and
18   celebrity photos are among the most valued content that generates and drives traffic
19   to websites.
20          14.     Defendants here have driven traffic to their websites in part by the
21   presence of sought-after and searched-for celebrity images—including, as set forth
22   below, an image that plaintiff owns. This traffic translates to significant advertising
23   revenue. That is, content websites like New York Media’s effectively monetize the
24   content on their websites by securing eyeballs, which translates to ad revenue.
25   Violating plaintiff’s copyright by using a photographic image without authorization
26   assists in this strategy.
27

28
                                                   3

                                              COMPLAINT
     Case 2:19-cv-07826 Document 1 Filed 09/10/19 Page 4 of 11 Page ID #:4




 1   A.    Michael Grecco, a Professional Photographer
 2         15.    Michael Grecco is a commercial photographer and film director noted
 3   for his iconic celebrity portraits, innovative magazine covers, editorial images and
 4   advertising spreads for high profile companies like Fox, NBC/Universal, GE, Pfizer,
 5   HBO, Kodak, IBM, Yahoo!, ESPN, Wired, Time, Entertainment Weekly, Esquire,
 6   Premier and MAXIM. His work is regularly featured in prestigious venues, including
 7   the Louis Stern, G. Ray Hawkins, Stephen Cohen and Fahey Klein galleries.
 8         16.    Plaintiff Michael Grecco Productions owns Grecco’s intellectual
 9   property. Grecco, operating through plaintiff, meticulously protects his intellectual
10   property against infringement both within the United States and throughout the rest of
11   the world.
12         17.    The cachet of Grecco’s portfolio, and his talent, have resulted in
13   substantial licensing opportunities throughout the years on which he relies to research
14   and fund future photo shoots and to pay himself and his staff at Michael Grecco
15   Productions. Grecco has always maintained the publishing rights to his works,
16   knowing they would provide the revenue. Grecco also relies on income generated
17   from licensing his photographs for his living. Through plaintiff, Grecco employs a
18   staff dedicated to setting up new photo shoots, as well as managing, monetizing, and
19   policing the intellectual property of his portfolio.
20         18.    Unfortunately, a multitude of works by Grecco are now on the internet,
21   without authorization and without compensation to Grecco or plaintiff, as a result of
22   intellectual property theft. The magnitude of this theft is a baleful compliment to his
23   talents: web pirates, who pay nothing for stolen content, can select the best.
24         19.    Plaintiff, which licenses Grecco’s works, has been forced to incur costs
25   to discover piracy and to help collect the revenues due to him from the tide of
26   copyright infringements. The policing of his intellectual properties has become a
27   cumbersome and expensive task which adds to the cost of every image produced. As
28
                                                  4

                                             COMPLAINT
     Case 2:19-cv-07826 Document 1 Filed 09/10/19 Page 5 of 11 Page ID #:5




 1   in the past, despite the constant struggle against internet piracy, Mr. Grecco still relies
 2   on these revenues to continue his work.
 3   A.    The Infringed Image and Defendants’ Unauthorized Use
 4         20.    Plaintiff is the owner and exclusive copyright holder of photographic
 5   image (the “Image”) as follows:
 6         21.    The Image is a promotional still photograph of David Duchovny and
 7   Gillian Anderson as fictional characters Fox
 8   Mulder and Dana Scully from the popular TV
 9   show “The X Files.” In this Image, agent
10   Mulder is holding a flashlight above his head
11   while standing next to agent Scully in a
12   turquoise-colored room. The image is
13   registered to plaintiff with Registration No.
14   VA 1-232-596 (eff. Sept. 8, 2003) in
15   compliance with the Copyright Act. The Image
16   appears to the right.
17         22.    The Image was created at the request of plaintiff’s client, which was
18   granted a license that was limited by time, by scope of use allowed, by right to
19   sublicense, or by a combination of the foregoing.
20         23.    Plaintiff never licensed the Image to defendants. Nevertheless,
21   defendants used the Image on its website by prominently featuring the Image to
22   promote an article and slideshow unrelated to the Image itself and to drive
23   viewership, as set forth below.
24         24.    Defendant New York Media used the Image by copying it and
25   displaying it on vulture.com in an article entitled Don’t Be Surprised if These Nine
26   TV Shows Get Rebooted Next, by Josef Adalian and Kyle Buchanan (the “Article”).
27   The article with an accompanying slideshow was published on November 4, 2011,
28   and continues to be displayed at the time this Complaint was filed.
                                                  5

                                             COMPLAINT
     Case 2:19-cv-07826 Document 1 Filed 09/10/19 Page 6 of 11 Page ID #:6




 1         25.    On information and belief, Josef Adalian was employed by New York
 2   Media, as a writer for Vulture, at the time he published the Article.
 3         26.    On information and belief, Kyle Buchanan was an employed author for
 4   vulture magazine at the time of the infringement.
 5         27.    Defendants did not disclose its unauthorized use of the Image to plaintiff
 6   or seek permission to use the Image. Through the exercise of reasonable diligence,
 7   plaintiff discovered defendants’ unauthorized use of the Image within the last three
 8   years. But for plaintiff’s discovery of defendants’ unauthorized uses, their
 9   infringements would still be concealed.
10         28.    Plaintiff exercised diligence in searching for and discovering
11   defendants’ unauthorized use of the Image. Plaintiff has an extremely large number
12   of images in its image library, and the Internet is large and extensive. Defendants’
13   unauthorized uses of the Image could not have been discovered earlier through the
14   exercise of diligence by plaintiff.
15   B.    Systemic Piracy Destroys the Value of the Creators’ Work
16         29.    Plaintiff conducts business as a syndicator of photos. This business
17   model is predicated on licensing the use of works in multiple outlets, each of which
18   pays a fee to publish. Although the original licensor pays for the creation of the work,
19   plaintiffs’ business model depends on additional licenses to fully compensate for the
20   work. In short, the business plan depends on multiples sales of the work over time.
21         30.    Individuals and entities in the media industries know that repeated
22   (sometimes instantaneous) acts of content piracy destroy the syndication value of the
23   work of content creators like Grecco.
24         31.    Defendants’ theft of plaintiff’s work illustrates the process whereby
25   commercial piracy of content not only deprives the owner of license fees but also
26   destroys the syndication value of the work. Legitimate publications to which plaintiff
27   looks to pay licensing fees are unwilling to pay for works that are already widely
28   disseminated on the internet for free by pirate sites.
                                                 6

                                             COMPLAINT
     Case 2:19-cv-07826 Document 1 Filed 09/10/19 Page 7 of 11 Page ID #:7




 1   C.    Facts That Support a Finding of Willful Infringement
 2         32.    On information and belief, at the time that defendants published the
 3   Image, it knew or should have known that it did not have authorization or permission
 4   from plaintiff to do so.
 5         33.    More specifically, New York Media is aware of the importance of
 6   copyright protection. This is demonstrated on the Vulture website itself, which
 7   contains a copyright notice, for example as shown below.
 8

 9

10

11         34.    Further, New York Media’s awareness of the importance of copyright
12   protection as it pertains to the rights of third parties is demonstrated by the Terms of
13   Use that they publish or link to on each of their websites. The Terms of Use contains
14   language that warns users of the importance of third parties’ intellectual property
15   rights, including copyright. The New York Media Terms of Service reads as follows:
16                You agree not to use the Interactive Areas or the Sites to make
17                available any content that:
18                       - infringes any patent, trademark, trade secret,
19                          copyright, right of privacy or publicity or other
20                          proprietary rights of any person;
21         35.    Despite the awareness of plaintiff’s rights under the Copyright laws,
22   defendant acted with at least reckless disregard for, or willful blindness to, those
23   rights. On information and belief, defendant did not pay a license fee, inquire as to
24   the availability of a license, do any work to confirm that the Image was authorized to
25   be copied and displayed, or clear the Image for use on defendant’s website.
26

27

28
                                                 7

                                            COMPLAINT
     Case 2:19-cv-07826 Document 1 Filed 09/10/19 Page 8 of 11 Page ID #:8




 1                                        CLAIM ONE
 2                        (For Copyright Infringement, 17 U.S.C. § 501)
 3         36.    Plaintiff is the copyright owner of the protected Image named above in
 4   this Complaint.
 5         37.    Defendant New York Media has reproduced, displayed, distributed or
 6   otherwise copied the Image without Plaintiff’s authorization or license.
 7         38.    The foregoing acts of defendant infringed upon the exclusive rights
 8   granted to photographers under 17 U.S.C. § 106 to display, reproduce, and distribute
 9   their work to the public. Such actions and conduct constitute copyright infringement
10   in violation of 17 U.S.C. §§ 501 et seq.
11         39.    Plaintiff has complied in all respects with 17 U.S.C §§ 101 et seq. and
12   secured and registered the exclusive rights and privileges in and to the copyrights of
13   the above-referenced works in accordance with 17 U.S.C § 408.
14         40.    Plaintiff suffered damages as a result of defendant’s unauthorized use of
15   the Image.
16         41.    Having timely registered its copyright in the Image, plaintiff is entitled
17   to elect statutory damages under 17 U.S.C. § 412 and § 504(c), in an amount of not
18   less than $750 or more than $30,000 per infringement of each work registered before
19   the infringements.
20         42.    Plaintiff alleges, on information and belief, that defendant operated its
21   businesses by routinely exploiting photographic images without payment to, and
22   without obtaining licenses from, copyright owners. Such commercial piracy by
23   publishers in an industry in which copyrights are prevalent and well-understood will
24   support an award of statutory damages for willful infringement under the Copyright
25   Act, 17 U.S.C. § 504(c)(2), in the sum of up to $150,000 per infringed work.
26         43.    In the alternative, plaintiff is entitled to recovery of its actual damages
27   and defendant’s profits attributable to the infringement of the Image, under 17 U.S.C.
28   § 504(b).
                                                 8

                                            COMPLAINT
     Case 2:19-cv-07826 Document 1 Filed 09/10/19 Page 9 of 11 Page ID #:9




 1         44.     Within the time permitted by law, plaintiff will make its election
 2   between actual damages and profit disgorgement, or statutory damages.
 3         45.     Plaintiff is also entitled to a discretionary award of attorney fees under
 4   17 U.S.C. § 412 and § 505.
 5                                        CLAIM TWO
 6               (For Vicarious and/or Contributory Copyright Infringement)
 7         46.     Plaintiff realleges and incorporates by reference the allegations
 8   contained in the preceding paragraphs of this Complaint as if fully set forth here.
 9         47.     If defendant New York Media is not liable as a direct infringer of the
10   Image, it is secondarily liable for the infringements directly committed by individual
11   employee, contractor, or other infringers presently unknown (the “Direct Infringers”).
12         48.     Defendant New York Media contributed to, induced, or assisted
13   infringement by the Direct Infringers. Those Direct Infringers infringed while acting
14   under defendant’s direction and control and/or using technology, facilities, and
15   support services provided by defendant.
16         49.     Defendant had, or should have had, knowledge of the infringements of
17   the Direct Infringers. Further, the Image was published on defendant’s website and it
18   was, or should have been, aware of that fact. As the owner of its respective website,
19   defendant New York Media knew or should have known that it did not have a license
20   to use plaintiff’s image on its website.
21         50.     Defendant had the right and ability to supervise the infringing activity
22   that all the Direct Infringers committed because the infringement occurred on
23   defendant’s website.
24         51.     Defendant obtained some financial benefit from the infringement of
25   plaintiff’s rights in the Image because it published advertisements and links to other
26   content and because it was a draw for viewers regardless of the revenue received
27   from advertising. Accordingly, defendant had an incentive to permit infringement by
28   the Direct Infringers.
                                                  9

                                             COMPLAINT
     Case 2:19-cv-07826 Document 1 Filed 09/10/19 Page 10 of 11 Page ID #:10




 1            52.   As a direct and proximate result of said acts of secondary infringement,
 2   plaintiff has suffered substantial damages in an amount to be proven at trial.
 3            53.   Plaintiff is entitled to actual damages and disgorgement of direct and
 4   indirect profits realized by defendant in an amount to be proven at trial or, at his
 5   election, statutory damages.
 6            54.   Within the time permitted by law, plaintiff will make his election
 7   between actual damages and profit disgorgement, or statutory damages.
 8            55.   Plaintiff is further entitled to attorney fees and costs under 17 U.S.C.
 9   § 505.
10                                   PRAYER FOR RELIEF
11   WHEREFORE, plaintiff requests the following:
12            A.    For a preliminary and permanent injunction against defendant and
13   anyone working in concert with them from further copying, displaying, distributing,
14   selling, or offering to sell plaintiff’s Photographs described in the Complaint;
15            B.    For an order requiring defendant to account to plaintiff for their profits
16   and any damages sustained by plaintiff arising from the acts of infringement;
17            C.    As permitted under 17 U.S.C. § 503, for impoundment of all copies of
18   the Photographs used in violation of plaintiff’s copyrights—including digital copies
19   or any other means by which they could be used again by the defendant without
20   plaintiff’s authorization—as well as all related records and documents.
21            D.    For actual damages and all profits derived from the unauthorized use of
22   plaintiff’s Photographs or, where applicable and at plaintiff’s election, statutory
23   damages.
24            E.    For an award of pre-judgment interest as allowed by law;
25            F.    For reasonable attorney fees.
26            G.    For court costs, expert witness fees, and all other amounts authorized
27   under law.
28            H.    For such other and further relief as the Court deems just and proper.
                                                    10

                                              COMPLAINT
     Case 2:19-cv-07826 Document 1 Filed 09/10/19 Page 11 of 11 Page ID #:11




 1                                JURY TRIAL DEMAND
 2         Plaintiff demands a trial by jury of all issues permitted by law.
 3

 4    Dated: September 9, 2019       Respectfully submitted,
 5                                   PERKOWSKI LEGAL, PC
 6                                   By:     /s/ Peter Perkowski
 7                                         Peter E. Perkowski
 8                                         Attorneys for Defendant
                                           MICHAEL GRECCO PRODUCTIONS, INC.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                11

                                           COMPLAINT
